 

RAarA Avery

Qvuennel

Rnclorsreye Cortech
Vos Baal AR, hwe..

voanl Comarey West

Mack Pong, Aloka qgso4

 

UNITED STATES DISTRICT CougT uy . al
| 68 2020
NW THE DISTRICT OF ALASKA Bel
CLERK, U.S. DiS i | COURT
ANCHORAGE, AK

Quenne\ Lanard Ay Fy
Plant?

V8,

Species —_ oe Meske,
Dit endnack

Be ce i ee SE ee
_— No. CT

DECLARATION COMPLAINT
IT, JURISDICTION & VENUE

 

This is mtn med on ovolhorized by AZ UVSC. Seckton 1983
to vedcess be Agorevalion, Under Color ms Shote lew. of
Mews Secured by the Consbitubion of Whe Vavbed Sade

The cowl Was weSAchion Under 18 U.S.C. Sechion 1334 ead
4343 (003), Plank? Seeks declaratory relief Kermeeitis
TH USC. Secon Z2O1 cand Ltoz. Meanie clactws ri
Movackive celiel are wybhorice) ly 2B USC, Sechicg L285
Cncdk 2284 and Rule 65 of ne Feslennt Roles ot Civil Procedure
Vhe Vathed Boles Disha Courk of Maske, is on Skint
Vewve under 23 U.3.C. Seckion 1394 Ob) (2) oeeause ibs where the

events ive Vise bo Ve Chany occured

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 1 of 6
 

mnear ah Avery

Gueane| =
soe Correchkiongd Comptex Wert
' Anchorage , Maske 99501

S
Fost Win. Aye.

Kwelner
Reo

T. PLAINTIFF

Via, Guecsl Lemiecd Avery, is aaa war ecb aly wes
meahocaed Wecew a Prisoner of be Mebe wt Mosk in “he
estoy ay Lhe Meske Depackment & Corteckions, We is Currenky
COW risede tn Mncloreme Covrecki onal Complex Werk, ab 1300 East
Akh hve. , Anclnorage Moska W450,

W. VEEEWDANTs

DRendeant, LL, Wilson, 15 ke Clee VesPonsible One ‘ye
VXing ol Aocuments who Mae courh ancd \S \eae\ly
KesQoasilole Loe Vandling, documents Ce Couch Caiag, in
Stakes Ceiminal case of "State ol Maske vs, Qucancl L ssi
Avery, BAN- 19-0320 CR” Gh Nesbek Couck House Third
Jaleciich Mnclrorage, 875 Wesk 4th Mve., Mwelvorane , Moskea 99501.
VP endank, Sodielel Oe caw Resounsilole Gor CVesle L. Wilson,
Ss leat y Teapensible bo ensure Hank bre Conus a Une
Clerks Hebions Sl OMISs\ons do Wot Show APQRAL Aace

ok Presudices ot Dies ee Couis Oshers .

. Eawkk A D \ d \ 5S ine
ache theadank 15 Sued Fada du ally and ino Wig oc Wer

om ell: .
o eo ACN :
wit at ciel Catacdky, AL o\\ A ica Mentioned in Wns Comp leuw',
a 4 |
each, Derendunt octked vader Lhe Color a Shoe Vow,

W. FAcTs

1. Cinkde “(Ask rao ion | Mohiun bo dismiss ae Mulbighaky ,

4

Sa Jeplember 36 LOTS ,

S -
1. Vevrendentk, L.. Witisou. denied mokion macWanccadly APPL

Beka Vix a Celi tig Vruc eclure 0 eNO Nacsleax Ciga\

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 2 of 6
 

Oren West
Maslea 345.04

i
’
ow,

XY AL, Ave. Anchorage ,

cosy

Quennel Msp eeeeht Aver

Kivsclys erane Cocteckionnl

You

Rules Procedure BACE) ko deem Piamk(es Mobion AS
Web ici en,"

w

Alosloa Code Dis Judicial Conduck, Cowen 4c (2) oy §
; 2 overm

o

“ at Sol f Conduek mann rerhing Wies ef PeeXudsce
in the Derrormomce ot Lreic icied dvhies.

A Exlebitl Wow a Day (4) Paye Mobion Het Plank
oMemphed bo Vile ants Couch madd CesHng, Cet han
\eqed Dredudiee. .

3. Clit es \we (2) Pawe Br; decct Ww Sugpach at
Mokion in Wicks Pes de obemobed, 9 Vile

G: Teahibak ¢ iS one OD) Kage CerbCicate of Service Se
Prot Haak ofl Paces wuelved ow “Shale ef Meskea vs
Qveanel Le etctcandk Nvecy, SAW-19- 3204" have Ween Served
Van Wag ACCorasy a Mosler Wek lea,

7. Keb DB SS mw Owe (1) Pane “Crimminel Veliciency Memo”
Which OeFendank, 1. Wilson vk: ized bo Meehan cobly

ANy Noakes C Cwit Rides hg deny Pleikhh Aes Bang

WMOhon.
WB LEGAL CLAM

1 Mankdl oWeges aad incorporates log celerence Parorey cogs
Vs.

Le Te weolekion ce & \reedom of 2¥Qession anc due Process
Fo Wing defend Dlainhi®s “wet plead mokion Wielales
Preawbieh, Quennel Lannea Mverys wights by means of
Aeprinny him access bo cover under Unlel Gele
Contitubion Kmeadkmen TW, aad SIU,

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 3 of 6
 

Qvennel Lawnedd Avery
aye Covcecbi onal Comolex Wesb
Ancherage , Alesica 49504 1 WOO Bask “Wy Ive,

Anchor

3 The Piombhl Wes wo Plan, adequake or cComplele Vemedy

a lew bo redress Lye Wrenes heseribed Werein. Plant hh
hes been and will be WeePaurobly ingveed ly the conduck
oe ye dideoadunni-« unless aig Courk otants rlecloribany
Aad iadnrckve celel whicls Pawl(t Seeks.

W.PRAVYE FOR RELIEE WHERE FORE,

N gow AY ‘es
Pl ark fC cespecthely Frags Ved. Wars

Gourh enter

Suda meal Wrounts rey ielpae

\.

5.
b.

A declarnkion Vek the wchs cand Owsssions cheseribod
Werein Violated Wadaheils Tights vader Tre Conshiubion cna
Vous F*. \he Uaied Vda.

K Re Woniqury and DVermanent ‘Md uncliag worker no

« IN ‘ . 7 . *

dv endenk , L. Wilson to Accegr ny Well Qleack ana
Lawn tally Actorded mokions to bbe Aecep beck; hit enihinnk,
Sudveved Oe ee Celvalole ‘ese Dereahanls L. Wilson's
Ciadind- Sy tel! i t .
wrkue TESCO Co, Many: esbingy Dew or Prewcice
“opan sy Mamhhl, ir Kes isue Thoags and ottemots bo
Cperceze Crore by Peambe

Comgenscbery damayes in lige mM ount a: S10, 000

AMainsk celendenk, L- Wilson,

« Vuwthogs J omages in Pag Ameount oh R500 Aancnet

delend ont, Lu Wilson,
\ ducy Yeial oa al issues beiolele \oy Soe,
Punks Costs \a Waa Suk,

7. Ray addibionl vole His courk Reems Jott, Promer, anc equibulsle.

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 4 of 6
 

plex Wegt
asa VISA

r,

cnet od Pvecy
‘ Com
"rh Ave., Anchorage , AL

erect, onank

Qveanel L
vaue Cs

Arey
300 Eosk

Done on Waas 3a doy a De aie Oto

VERIFICATION

ZX Wave
Ne ack line | TOTEe Gu Ino, Como \amb Anh Were ly
vecity ror he matlers GMened herein are brug. I cechiny
under Ye dena hy ae Peraery Waal Vg Fore gems is heve

ean Cotcerk.

Execubed we Anchor ane : Malton 9304 On Ocholbe,
S, DOU.

Q”

pderpan aly
‘Avenel Lon arch Avery 4
Rachocase Carrechionnl Complex West
V300 Tosh Ath Ave.
Anchorage , Mosk 44304

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 5 of 6
 

Leealad ECE Htalecee Eee lead te tality ete SS POSE PSS

pts E1Sbb AW 27/09
h X°8 anual yl (1 CCC
Hn9 7) 40746'C Cf)

fae a ee Z pe
aa tac cares ISbSAY a$soy VA
anvany sf 4597 OF!
308° OOS EE acu +3707- oe dug [| “eH221I 9D “he 04, yf

st corpo 1s0doau (,
GES hx rarh/ prmren’)

 

Case 3:20-cv-00256-SLG Document1 Filed 10/08/20 Page 6 of 6
